On Rehearing.
Per Curiam.
The appeal from the County Judge to the Circuit Court covered three orders of the County Judge, but the decree of the Circuit Court appealed from disposed only of the order that in effect refused to admit to record the probate of the will. The appeal to this court is confined to the matter disposed of by the Circuit Court in the order appealed from. We do not feel disposed to pass primarily upon matters not yet adjudged by the Circuit Court. A rehearing is denied.
All concur.